Citation Nr: 1524439	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for removal of lump, leg, left breast.

2.  Entitlement to service connection for lymphoma right breast, underarm, pancreas, and right thigh.

3.  Entitlement to service connection for arthritis, right hip.

4.  Entitlement to service connection for arthritis, right knee.

5.  Entitlement to service connection for arthritis, left knee.

6.  Entitlement to service connection for arthritis, low back.

7.  Entitlement to service connection for arthritis, gout, right index finger.

8.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with bilateral cataracts.

9.  Entitlement to an effective date earlier than November 3, 2005 for the grant of service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has raised eight claims that need to be adjudicated by the agency of original jurisdiction (AOJ): (1) service connection for neuropathy of the lower extremities associated with type II diabetes mellitus; (2) whether new and material evidence has been received to reopen the previously denied claim of service connection for a heart condition; (3) whether new and material evidence has been received to reopen the previously denied claim of service connection for a skin condition; (4) whether new and material evidence has been received to reopen the previously denied claim of service connection for high blood pressure/hypertension condition; (5) whether new and material evidence has been received to reopen the previously denied claim of service connection for hearing loss; (6) whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus; (7) service connection for orthopedic issues; and (8) whether an April 2007 rating decision denying service connection for posttraumatic stress disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).  See March 2015 Appellate Brief; June 2013 Notice of Disagreement; and November 2012 Statement in Support of Claim.  These issues have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

There are eight issues to be remanded to the AOJ.  The issues of entitlement to service connection for (1) for removal of lump, leg, left breast; (2) for lymphoma right breast, underarm, pancreas, and right thigh; (3) arthritis, right hip; (4) arthritis, right knee; (5) arthritis, left knee; (6) arthritis, low back; and (7) arthritis, gout, right index finger; and (8) the issue of entitlement to an effective date earlier than November 5, 2005 for the grant of service connection for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has required the use of insulin, oral hypoglycemic agents, and a restricted diet; regulation of activities has not been shown.

2.  The Veteran's bilateral cataracts have resulted in, at worst, 20/40 vision in both eyes, which is noncompensably disabling and is therefore considered part of the diabetic process.


CONCLUSIONS OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for service-connected type II diabetes mellitus with bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code 7913; 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6061-6066 (beginning December 2008); 38 C.F.R. § 4.84a (prior to December 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The instant appeal arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The VA treatment records prior to the appeal period have not been obtained, and the claim for an earlier effective date for the award of service connection for diabetes is being remanded, in part, for this reasons.  See June 2009 Letter from Dr. P.T.  Those records are not irrelevant in this appeal.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  This notwithstanding, the current evidentiary record is adequate to determine the Veteran's treatment for type II diabetes mellitus and thereby fairly rate the disability in accordance with the criteria of Diagnostic Code 7913 throughout the appeal period.  38 C.F.R. § 4.119.  Accordingly, there is no need to obtain these records for the purpose of evaluating the Veteran's claim for an initial rating in excess of 20 percent for type II diabetes mellitus.  38 U.S.C.A. § 5103A.  As they could potentially impact his claim for an earlier effective date for the grant of service connection for this disability, they are being requested on remand of that issue.  Id.

The Veteran was provided VA medical examinations in February 2006, August 2012, and December 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

The Veteran seeks an initial rating in excess of 20 percent for type II diabetes mellitus with bilateral cataracts.  This 20 percent disability rating has been in effect throughout the period of appellate review, which begins in November 2005, which also represents the effective date for the award of service connection for this disability.   

In the following analysis, the Board will first address whether a higher rating may be assigned on the basis of DC 7913 for type II diabetes mellitus, and then separately discuss whether a separate, compensable rating may be assigned for bilateral cataracts or any other potential complications of type II diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note (1).

A.  Applicable Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Rating Schedule

Disability evaluations for diabetes are assigned under 38 C.F.R. § 4.119, Schedule of ratings-endocrine system, diagnostic code (DC) 7913.  The rating schedule is as follows:

7913 Diabetes mellitus

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100
Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60
Requiring insulin, restricted diet, and regulation of activities
40
Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20
Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.


Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007).  Therefore, a 40 percent rating is not assignable under DC 7913 if the Veteran meets all the 20 percent criteria, but only 2 of the 3 criteria at the 40 percent level.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (the Veteran argued that that his disability status more nearly approximated the criteria required for the 40% than the 20% rating because control of his diabetes required regulation of activities, which is only associated with ratings equal to or exceeding 40%).  

C.  Application of the Rating Schedule

The Board finds that, for the entire period on appeal, the Veteran's type II diabetes mellitus has been controlled with insulin and/or an oral hypoglycemic agent and a restricted diet, corresponding to a 20 percent rating pursuant to DC 7913.  38 C.F.R. § 4.119.  

This is established by the early treatment of the condition by the Veteran's doctor, Dr. W.C (his initials will be used throughout this decision for the purpose of respecting the Veteran's privacy).  A January 2005 Note from Dr. W.C. shows that under the "Plan" section, the Veteran is to "[c]ontinue diet and Glucotrol."  A June 2005 Note from Dr. W.C. shows that treatment with Glucotrol was ceased and instead the Veteran was prescribed Metformin, a different oral hypoglycemic drug.  A July 2005 Note from Dr. W.C. shows that the Veteran was prescribed insulin.

A June 2009 letter from Dr. P.T., the Veteran's treating physician at the VA Community Clinic in Greenbelt, Maryland, states that the Veteran's diabetes is controlled with a low carbohydrate diet as well as sliding scale insulin prior to meals.

More recent VA treatment records also show that the Veteran continues his treatment of type II diabetes mellitus with insulin and a restricted diet.  See, e.g., April 2015 MHV Dialog Note; see also September 2010 Nutrition Dietic Note.

In sum, the medical evidence of record shows that the Veteran's type II diabetes mellitus has consistently been treated with insulin and/or an oral hypoglycemic drug and a restricted diet.

The next higher rating, a higher 40 percent rating, can only be assigned where type II diabetes mellitus is treated with insulin, a restricted diet, and regulation of activities.  See Middleton, 727 F.3d at 1178.  Here, the evidence, as represented by the medical records from this treating doctors, shows that he has self-limited his physical activities.  However, this was not prescribed by his doctors.  In his June 2013 notice of disagreement (NOD), the Veteran argued that he meets this criterion because he "needs to monitor [his] activities and regularly check [his] blood glucose levels[.]"  Because this sort of activity does not satisfy the definition of "regulation of activities," as set forth in the ratings schedule, the Board cannot find that the Veteran's type II diabetes treatment includes a regulation of activities, and therefore a higher 40 percent rating cannot be assigned.  As the requirements of DC 7913 are conjunctive, higher ratings pursuant to DC 7913 are also not warranted.  38 C.F.R. § 4.119, DC 7913; Camacho, 21 Vet. App. at 364.

In conclusion, the Board finds that, for the entire period on appeal, the Veteran's type II diabetes mellitus has been treated with insulin and/or an oral hypoglycemic drug and a restricted diet, corresponding to a 20 percent rating pursuant to DC 7913.  38 C.F.R. § 4.119.  The Veteran's type II diabetes mellitus has not been treated by a regulation of activities, and so a higher rating is not warranted.  Id.  Even resolving all reasonable doubt in his favor, an initial rating in excess of 20 percent for type II diabetes mellitus is not warranted.  38 U.S.C.A. § 5107B; 38 C.F.R. §§ 3.102, 4.3, 4.119, DC 7913.

C.  Bilateral Cataracts

The Veteran also seeks a compensable rating for service-connected bilateral cataracts secondary to type II diabetes mellitus.

(1) Rating Schedule 

Cataracts, of any type, are rated pursuant to DC 6027.  See 38 C.F.R. § 4.84a (prior to December 2008); 38 C.F.R. § 4.79 (after December 2008).  

6027 Cataract of any type:

Preoperative:

Evaluate based on visual impairment.

Postoperative:

If a replacement lens is present (pseudophakia), evaluate based on visual impairment.  If there is no replacement lens, evaluate based on aphakia.


The rating schedule for evaluating visual impairment was amended in December 2008.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Both prior to and since December 2008, a compensable evaluation could be assigned if visual acuity was at least 20/50.  See 38 C.F.R. § 4.84a, DCs 6078-6079; 38 C.F.R. § 4.79, DC 6066.  Ratings are based on best corrected vision.  See 38 C.F.R. § 4.75 (prior to December 2008); 38 C.F.R. § 4.76(b) (beginning from December 2008).  Disability evaluations could also be assigned on the basis of vision field loss.  

(2) Analysis

The Veteran's cataracts are preoperative.  See December 2012 VA examination.  Therefore, the Veteran's disability will be rated based on visual impairment as set forth in the criteria for DCs 6061-6066.  38 C.F.R. § 4.79.  As most recently evaluated on VA examination in December 2012, the Veteran's disability does not involve any field of vision defect or other abnormality.

For the entire period on appeal, the Veteran's bilateral cataracts have resulted in no worse than 20/40 vision in each eye, corresponding to a noncompensable rating pursuant to DC 6066.  38 C.F.R. § 4.79, DC 6066.

This is shown by all of the eye examinations of record.  A private eye examination from August 2007 shows that the Veteran demonstrated corrected distance visual acuity of 20/15 in both eyes.  See August 2007 Patient Examination.  A private eye examination from August 2009 shows that the Veteran demonstrated corrected distance visual acuity of 20/20 in the right eye and 20/15 in the left eye.  See August 2009 Patient Examination.  A private eye examination from June 2011 shows the Veteran demonstrated corrected distance visual acuity of 20/20 in both eyes.  See June 2011 Patient Evaluation.  An August 2012 VA medical examination shows the Veteran demonstrated corrected visual acuity of 20/40 or better in both eyes; the examiner also marked that the disability does not impact the Veteran's ability to work.  And at a December 2012 VA examination the Veteran produced the same results, and, again, the examiner indicated that the disability does not impact the Veteran's ability to work.  Thus, the Board finds that the Veteran's bilateral cataracts result in, at worst, 20/40 vision in both eyes, corresponding to a noncompensable rating pursuant to DC 6066.  38 C.F.R. § 4.79, DC 6066.  Accordingly, a compensable rating is not warranted.

In conclusion, the Board finds that the Veteran's bilateral cataracts result in, at worst, 20/40 vision in both eyes; there is no doubt to be resolved; a separate compensable rating for bilateral cataracts is not warranted.  38 U.S.C.A. § 5107B; 38 C.F.R. §§ 3.102, 4.3, 4.79, DCs 6027, 6061-6066.

D.  Other Complications of Type II Diabetes Mellitus

The Board notes that the Veteran has previously sought service connection for additional disabilities as secondary to type II diabetes mellitus; however, these claims were denied and the Veteran did not appeal these decisions.  See April 2007 Rating Decision.

In a November 2012 Statement in Support of Claim, the Veteran raised a claim for service connection for neuropathy of the lower extremities secondary to type II diabetes mellitus.  As addressed in the INTRODUCTION, the Board has referred this claim to the AOJ for initial consideration.

E.  Consideration of an Extraschedular Rating

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion
In this case, the rating criteria reasonably describe the claimant's disability level and symptomatology.  The rating schedule for evaluating diabetes expressly directs that all complications be rated separately or be taken into account under DC 7913.  Therefore, it is inclusive of all symptomatology.  Moreover, the Veteran has not described other functional effects related to these disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  For example, he has not been hospitalized for these disabilities and there is no evidence that they cause marked interference with employment.  Rather, his description of type II diabetes mellitus and bilateral cataracts symptomatology is consistent with the degree of disability addressed by his evaluations.  

The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his diabetes with cataracts.  Here, the Veteran has not asserted, and the evidence does not indicate, that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

	
ORDER

An initial rating in excess of 20 percent for type II diabetes mellitus with bilateral cataracts is denied.








	(CONTINUED ON NEXT PAGE)

REMAND

(1) Earlier Effective Date
for Diabetes

The Veteran seeks an effective date earlier than November 3, 2005, for type II diabetes mellitus associated with exposure to herbicides while serving in the Republic of Vietnam.

The current evidence of record shows that the Veteran experienced elevated glucose levels in November 2004 and a diagnosis of type II diabetes mellitus is shown in January 2005.  See November 2004 Quest Diagnostics Laboratory Report; see also January 2005 Note from Dr. W.C.  A June 2009 letter from Dr. P.T., however, indicates that the Veteran was diagnosed with diabetes while at the Alexandria VA clinic on December 27, 2004.  

Treatment records from the Alexandria VA clinic are not a part of the claims file.  As these treatment records are related to the Veteran's onset of diabetes and are relevant to his claim for an earlier effective date of service connection, they must be obtained.  38 U.S.C.A. § 5103A.  

(2) Manlincon

A March 2013 rating decision, inter alia, denied the following claims:

1.  Entitlement to service connection for removal of lump, leg, left breast.

2.  Entitlement to service connection for lymphoma right breast, underarm, pancreas, and right thigh.

3.  Entitlement to service connection for arthritis, right hip.

4.  Entitlement to service connection for arthritis, right knee.

5.  Entitlement to service connection for arthritis, left knee.

6.  Entitlement to service connection for arthritis, low back.

7.  Entitlement to service connection for arthritis, gout, right index finger.

The Veteran filed a June 2013 notice of disagreement specifically disagreeing with the denial of these claims.  A statement of the case has not yet been issued.  Accordingly, remand of these claims is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following actions:

1.  Issue the Veteran a statement of the case with respect to the following claims:

A.  Entitlement to service connection for removal of lump, leg, left breast.

B.  Entitlement to service connection for lymphoma right breast, underarm, pancreas, and right thigh.

C.  Entitlement to service connection for arthritis, right hip.

D.  Entitlement to service connection for arthritis, right knee.

E.  Entitlement to service connection for arthritis, left knee.

F.  Entitlement to service connection for arthritis, low back.

G.  Entitlement to service connection for arthritis, gout, right index finger.

This issuance should include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal of the issues.

2.  Undertake all action needed to obtain VA treatment records related to the diagnosis and treatment of type II diabetes mellitus prior to July 25, 2005, including those from the Alexandria VA clinic.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the appeal of entitlement to an effective date earlier than November 3, 2005 for the grant of service connection for type II diabetes mellitus.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


